Whitaker, Judge,
dissenting:
The Court properly holds, I think, that section 652 (b) (2) of 5 U. S. C. (Supp. IV) 1 does not cover the case of a reduc*802tion in rank or compensation, but applies only to a person discharged, suspended, or furloughed without pay. Such a person is entitled to recover the pay of which his discharge, suspension or furlough deprived him; but a person demoted is not entitled under the Act to recover the difference in pay.
The Court, however, seems to think a person demoted is entitled to recover the difference in pay independent of the Act of June 10, 1948. It relies upon Stringer v. United States, 117 C. Cls. 30; but that case is not in point here. That was a case where the procedural requirements had not been complied with, and for this reason only it was held that plaintiff’s demotion was a nullity.
That is not the question presented in this case. All procedural requirements were complied with in this case. The question here is whether an employee is entitled to recover on the merits for a wrongful demotion, all the procedural requirements having been complied with. The Act of June 10, 1948, permitting recovery on the merits for a wrongful discharge, suspension, or furlough without pay, does not mention demotions, nor did the Act of August 24, 1912, which the Act of June 10, 1948, amended. We held in the Stringer case, relied upon by the majority, that an employee was not entitled under the Act of 1912 to recover on the merits for a demotion, because we said that Act permitted recovery for removals only.
The other cases relied upon by the majority, and reported in 120 C. Cls. recited merely the entry of judgments. No opinion was rendered and no reason was given for the entry of judgments. It is assumed that the basis for the judgments was a failure to comply with the procedural requirements. Where these requirements have been met, there is no statutory authority for rendering a judgment for a loss in salary because of a demotion.
I cannot agree with the Board of Appeals and Review of the Civil Service Commission that, when a survey was being made by the Air Force of the Keesler Air Force Base and it was determined as a result of this survey that super*803vision of the other employees by plaintiff was no longer necessary, and that the job calling for this supervision should be abolished, it was thereupon necessary to give plaintiff and any other employees who might be affected notice and an opportunity for a hearing, etc. This survey was not directed against any individual; it was one made to improve the service by revamping the organization, eliminating.deadwood, etc., without any thought of the personnel affected.
It is inconceivable that when those in charge of the agency determined that the supervisory job was no longer necessary that they should have had to consult the subordinate holding the job before it could be abolished.
When they got around to considering the people affected by the reorganization, they very promptly notified plaintiff and accorded him all the rights he was entitled to under the Veterans’ Preference Act.
What more could plaintiff ask? Certainly he could not expect for his own selfish benefit to stand in the way of or to halt an improvement in the service.
It is common knowledge that much can be done toward the improvement of our Federal Service. Heads of Departments should be circumscribed as little as possible when they make an' effort to do so. An individual’s rights should be respected, of course, but here every opportunity was given this plaintiff to present his case. He should not be allowed to stop the wheels of progress until his individual rights had been determined.
For the above reasons I must respectfully dissent.
JONES, Chief Judge, concurs in the foregoing dissent.
In accordance with the opinion of the court, on a stipulation by the parties setting forth the exact amount due the plaintiff, it was ordered January 13,1953, that judgment be entered for the plaintiff for $906.21.

 Act of Jone 10,1948, 62 Stat. 354.